
	
		II
		110th CONGRESS
		2d Session
		S. 3134
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to require energy
		  commodities to be traded only on regulated markets, and for other
		  purposes.
	
	
		1.Regulation of energy
			 commodities
			(a)DefinitionsSection 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) is amended—
				(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35),
			 respectively;
				(2)by inserting
			 after paragraph (12) the following:
					
						(13)Energy commodityThe term energy commodity
				includes—
							(A)crude oil;
							(B)natural gas;
							(C)heating
				oil;
							(D)gasoline;
							(E)metals;
							(F)construction
				materials;
							(G)propane;
				and
							(H)other fuel
				oils.
							;
				and
				(3)by striking
			 paragraph (15) (as redesignated by paragraph (1)) and inserting the
			 following:
					
						(15)Exempt
				commodityThe term exempt commodity means a
				commodity that is not—
							(A)an agricultural
				commodity;
							(B)an energy
				commodity; or
							(C)an excluded
				commodity.
							.
				(b)Current
			 Agricultural CommoditiesSection 5(e)(1) of the Commodity
			 Exchange Act (7 U.S.C. 7(e)(1)) is amended by striking agricultural
			 commodity enumerated in section 1a(4) and inserting agricultural
			 commodity or an energy commodity.
			(c)Conforming
			 amendments
				(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
					(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
					(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
					(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking section 1a(32) and inserting section
			 1a.
				(3)Section 402 of
			 the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is
			 amended—
					(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a; and
					(B)in subsection
			 (d)—
						(i)in paragraph
			 (1)(B), by striking section 1a(33) and inserting section
			 1a; and
						(ii)in paragraph
			 (2)(D), by striking section 1a(13) and inserting section
			 1a.
						
